Upon recommendation of the Judicial Conduct Board and no appeal having been filed, the recommendation of the Board filed on January 9, 2001, is approved and Magistrate Douglas P. Cohn is hereby publicly reprimanded for violating:
Canon 1, by failing to observe high standards of conduct to . preserve the integrity and independence of the judiciary;
Canon 3B(4), by failing to act in a dignified and courteous manner towards others whom he dealt with in an official capacity; and
Canon 4A, by acting in a manner that demeaned the judicial office and interfered with the proper performance of his judicial duties.
Rules of Supreme Court for Disciplinary Control of Judges, Rule 11.